DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments, see page 4, lines 9-11, filed 14 March 2022, with respect to the 35 USC 112(b) rejection of claims 14-18 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 14-18 has been withdrawn in view of the cancellation of the claims. 

3.	Applicant’s arguments, see page 4, lines 12-17, filed 14 March 2022, with respect to the rejection of claim 13 under 35 USC 112(d) have been fully considered and are persuasive.  The 35 USC 112(d) rejection of claim 13 has been withdrawn in view of the cancellation of the claim.  However, a new ground of rejection under 35 USC 112(d) against claim 10 is presented below.

4.	Applicant’s arguments, see page 4, line 18 to page 6, line 8, filed 14 March 2022, with respect to the 35 USC 103 rejections of claims 1-12 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-12 have been withdrawn. In particular, the Examiner agrees with Applicants that the prior art made of record fails to teach or fairly suggest the method of claim 1 wherein the feed is natural gas having a nitrogen content of no more than 10 vol%, and wherein the second and third retentates are removed as waste streams, used as fuel, or directed to a different operation that requires nitrogen enriched gas.

Specification

5.	The Examiner suggests Applicants remove the reference to claim 11 at page 5, line 13 of the specification since the claims can and do change over the course of prosecution.

Claim Rejections - 35 USC § 112

6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites the feed having a nitrogen content of no more than 12 vol%. However, claim 1, from which claim 10 depends, recites the feed having a nitrogen content of no more than 10 vol%. Therefore, claim 10 fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	The Examiner notes that this rejection could be overcome by e.g. amending claim 10 to recite the feed having a nitrogen content of no more than 8 vol%. Such a limitation is supported by the disclosure as filed at e.g. page 5, lines 21-23 of the specification.

Allowable Subject Matter

8.	Claims 1-9, 11 and 12 are allowed.

9.	Claim 10 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action.

Conclusion

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
June 8, 2022